—In a proceeding pursuant to Social Services Law § 384-b, the mother appeals from so much of an order of disposition of the Family Court, Queens County (Sparrow, J.), dated April 18, 1994, as granted the New York Foundling Hospital’s petition to terminate her parental rights on the ground of abandonment.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that there was clear *344and convincing proof that the appellant abandoned her daughter prior to the filing of the petition on May 6,1993 (see, Social Services Law § 384-b [5] [b]). The appellant’s incarceration did not prevent her from otherwise contacting her child or the New York Foundling Hospital via telephone or by letter (see, Matter of Orange County Dept of Social Servs. [Christine SJ, 203 AD2d 367; Matter of Anthony M., 195 AD2d 315; Matter of Dawntal Danielle C, 170 AD2d 375).
We find no merit to the appellant’s contention that she was not afforded the effective assistance of counsel (see, Matter of A. Children, 189 AD2d 872; Matter of Erin G., 139 AD2d 737).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Hart, Goldstein and Florio, JJ., concur.